IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: V.M.C., A MINOR     : No. 213 EAL 2017
                                        :
                                        :
PETITION OF: A.P., MOTHER               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN THE INTEREST OF: V.M.C. , A MINOR    : No. 214 EAL 2017
                                        :
                                        :
PETITION OF: A.P., MOTHER               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.